In this proceeding No. 215 of the criminal docket, the petitioner has prayed for the issuance of a writ of habeas corpus directed to the Warden of the State Penitentiary. The facts and circumstances of petitioner's incarceration in the penitentiary are fully discussed in State v. Magrum, No. 214 of the criminal docket, just decided. In our decision in No. 214, we have directed the release of the petitioner from the custody of the Warden of the State Penitentiary. This proceeding has therefore become moot and the application for the writ is accordingly denied.
NEUSSLE, Ch. J., MORRIS, J., and THOM, JR., and PORTER, District JJ., concur.
CHRISTIANSON, J., disqualified, and BURR, J., did not participate. *Page 553